Citation Nr: 1743401	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-40 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California; in which, the RO denied, in relevant part, an increased rating in excess of 20 percent for lumbosacral strain.  The Veteran perfected a timely appeal to the Board, which contested the denial of the aforementioned claim.  See August 2009 Notice of Disagreement (NOD); August 2010 Statement of the Case (SOC); September 2010 Substantive Appeal.

In a July 2010 rating decision, the RO granted service connection for right lower extremity radiculopathy and for left lower extremity radiculopathy, with each extremity rated 10 percent disabling, effective from August 18, 2008.  The Veteran was notified of these determinations by a VA letter dated August 2010, and was advised of his appellate rights.  Since the information of record indicates that the Veteran has not filed a NOD contesting either the effective dates or the levels of compensation assigned for the right and left lower extremity conditions, following the grants of service connection, these two discrete issues will not be addressed as part of the current.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In April 2014 and September 2016, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's lumbosacral strain is characterized by increased chronic low back pain and corresponding functional impairment, and more nearly approximates limitation of flexion to 30 degrees or less; there is no evidence of favorable or unfavorable ankylosis of the thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during any prior 12 month period.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but not higher, for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of July 2008 and September 2008 letters which were sent prior to the initial unfavorable decision in October 2008.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claim for an increased rating for lumbosacral strain.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include Social Security Records, VA medical records from 2008 to 2016 and VA examination reports from August 2008, December 2009, and June 2010.  The Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations regarding his lumbosacral strain in August 2008, December 2009, and June 2010.  The examiners reviewed the Veteran's claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, and conducted a physical examination.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  Thus, the Board finds these examination reports to be adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As noted in the Introduction, this case was previously remanded in April 2014 and September 2016 in order to obtain an updated address or means of contact for the Veteran, to obtain updated treatment records, to obtain Social Security Administration (SSA) records, and to provide the Veteran with an updated VA examination.  Treatment records have since been obtained from both the VA and were added to the claims file in October 2016.  SSA records were added to the claims file in May 2014.  The Veteran was contacted by a VA employee, and the Veteran's current address was obtained.  See VA Form 27-0820, October 6, 2016.  On March 3, 2017, a VA employee contacted the Veteran by telephone and confirmed an appointment for a Compensation and Pension Examination March 23, 2017.  See VBMS, administrative note, March 3, 2017.  The Veteran failed to report to the examination.  See VBMS record of missed appointment March 27, 2017.  The record shows that the Veteran also failed to report to examinations on October 12, 2016, January 4, 2017, February 21, 2017, and February 24, 2017.  Compensation and Pension administrative notes in the Veteran's claims file show that VA employees left voice messages for the Veteran regarding the scheduling of Compensation and Pension appointments on October 20, 2016, October 25, 2016, October 26, 2016, January 5, 2017, January 6, 2017, January 10, 2017, February 24, 2017, February 25, 2017, and February 26, 2017.  Administrative notes also indicate that scheduling letters were also mailed on October 26, 2016, January 10, 2017, February 26, 2017, and March 3, 2017.  

When a claimant fails to report for a medical examination scheduled in conjunction with a claim for increase without good cause, the claim shall be based upon the evidence of record.  38 C.F.R. § 3.655 (b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655 (a) (2016).  The burden is on VA to demonstrate that notice was sent to a claimant's last address of record and that a claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).

The Veteran' representative maintains that the Veteran was not contacted by telephone to confirm his latest address.  However, it is clear from the record that the Veteran was contacted and that his address was confirmed.  No other cause was shown by the Veteran or his representative.  Therefore, the Board finds that neither the Veteran nor his representative has shown adequate cause for failure to report to the VA examinations.  As good cause has not been shown, adjudication shall proceed based upon the evidence of record.

In light of the foregoing, the Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained relating to his claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. LEGAL CRITERIA

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's service-connected low back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5237 as a lumbosacral strain.  Under the general rating formula for diseases and injuries of the spine a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

III. ANALYSIS

The Veteran contends that his service-connected lumbosacral strain is more severe than reflected in his current disability rating.  The Veteran submitted a buddy statement dated June 2008, stating that the Veteran's constant back pain prevents him from performing work related tasks.  (Buddy Statement, R.B. June 11, 2008).

When the Veteran was examined by VA in August 2008, he related continued back pain that was treated with multiple epidural injections without relief.  The Veteran elaborated that the pain was increased with prolonged sitting, bending, coughing, and standing, and that he had difficulty sleeping, dressing, showing, and toileting.  The Veteran reported a history of periodic spasms that last three to ten days and that occurred once every 3 months.  Upon physical examination, the examiner detected tenderness in the right and left paralumbar regions, but no spasm or list was noted.  The range of motion revealed rotation to 20 degrees, right and left, producing lumbar back pain; forward flexion to 70 degrees producing right and left lumbar back pain; lateral flexion to 20 degrees, right and left, producing right and left lumbar back pain; and extension to 15 degrees producing right and left lumbar back pain.  Following repetitive testing, the range of motion was not additionally limited by pain, weakness, fatigue, or lack of endurance.  The x-ray studies were interpreted as showing mild loss of height of the L5 vertebral body, mild degenerative change at the L5 S1 level with joint space narrowing, and subchondral formation and facet arthropathy.  The diagnoses included lumbosacral spine strain with degenerative arthritis at L5 S1 with facet arthropathy.

VA treatment records, dated between October 2008 and May 2010, indicate that in October 2008 and June 2008 the Veteran had tenderness to palpation over the lumbar spine and lumbar paraspinous muscles, groups, and facet joints, and decreased range of motion secondary to pain.  In June 2009, the Veteran was able to toe walk without pain, but was unable to heel walk.  In August 2009, the Veteran presented with tenderness to palpation over lumbar spine and very limited range of motion with flexion to 10 degrees and no extension.  When the Veteran was examined by VA in May 2010, the Veteran back examination was negative, although the Veteran continued to complain of decreased range of motion with tenderness to palpation over the spine and paraspinous muscles.

The Veteran was afforded a VA examination in December 2009.  The Veteran reported current complaints of pain in his right and left lumbar regions, in which he described a pain level of eight out of ten and an increase to level ten with activity.  He related that he has used a TENS unit without relief, and that he has undergone epidural injections (with temporary relief), acupuncture, and physical therapy.  He denied bladder or bowel incontinence, or a history of incapacity in the past 12 months.  Upon physical examination, the range of motion for the lumbar spine measured forward flexion to 60 degrees producing right and left lumbar pain; extension to 10 degrees producing right and left lumbar pain; lateral flexion to 10 degrees, bilaterally, producing right and left lumbar pain; and rotation to 20 degrees, bilaterally, producing right and left lumbar pain.  There was no loss of joint function with repetitive use by pain, fatigue, weakness, incoordination, or lack of endurance, following repetitive testing or flare-up.  There was no list or spasm.  Tenderness was detected in the right and left paralumbar regions.  Straight leg raising in a sitting position was to 70 degrees on the right and left, with each producing back pain; and straight leg raising in a supine position was to 30 degrees on the right and left, with each producing pain in the back and in both legs.  A February 2009 magnetic resonance imaging (MRI) of the lumbar spine showed diffuse congenital narrowing of the lumbar spinal canal with degenerative disease from L4 through the sacrum, most pronounced at L5 S1 where there was a central disk protrusion causing mild right and moderate to severe left neural foraminal narrowing.  An August 2009 x-ray of lumbar spine showed minimal degenerative changes noted at L4 5 with anterior osteophytes.

A VA MRI was performed in December 2009, the results of which were interpreted as showing the same diagnoses contained in the February 2009 MRI report.

VA conducted an examination of the Veteran in June 2010.  The Veteran related symptoms of pain with flare ups two times a week, lasting one day, and of increased pain with standing, bending, walking, and coughing.  He related that he had difficulty sleeping, dressing, and bathing, as well as pain with showering.  He denied bladder or bowel, or incapacity in the past 12 months.  The physical examination revealed that range of motion of the lumbar spine range measured forward flexion to 50 degrees producing right and left lumbar pain; lateral flexion to 20 degrees, bilaterally, producing left and right lumbar pain; extension to 10 degrees producing left and right lumbar pain; and rotation to 20 degrees, bilaterally, producing left and right lumbar.  There was no loss of joint function with repetitive use by pain, fatigue, weakness, incoordination, or lack of endurance, following repetitive testing or flare-up.  There was no list or spasm.  Tenderness was detected in the right and left paralumbar regions.  Straight leg raising in a sitting position was to 60 degrees on the right and left, with each producing pain in the back; and straight leg raising in a supine was to 30 degrees on the right producing back pain, and was to 30 degrees on the left producing back pain and left leg pain.  The diagnoses were of diffuse congenital narrowing of the lumbar spinal canal with degenerative disk disease from L4 to S1, most pronounced at L5 to S1 where there was a central disk protrusion causing mild right as well as moderate to severe left neural foraminal narrowing; and degenerative arthritis of the neural foramen with lumbosacral spine strain.

Subsequent VA treatment records, dated between December 2015 and April 2016, indicate that the Veteran's continuing reports of chronic back pain.

Throughout the appeal, the Veteran's lumbosacral strain has manifested with pain and limitation of forward flexion on objective testing.  VA outpatient records dated between October 2008 and May 2010 show decreased range of lumbar spine motion secondary to pain and objective testing that revealed forward flexion to 10 degrees in August 2009.  On VA examinations of the lumbar spine in August 2008, December 2009, and June 2010, the Veteran continued to complain of increased back pain with use of multiple epidural injections, as well as other types of pain treatment, with little or no relief.  The objective testing revealed that forward flexion was limited to 70 degrees in August 2008, was limited to 60 degrees December 2009, and was limited to 50 degrees in June 2010, including on repetition and on appreciation of right and left lumbar pain.  Here, the record evidence shows that before and after the testing in August 2009, the Veteran's lumbosacral strain does not result in limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.

Notably, however, the record evidence reflects functional impairment due to pain and other factors.  Although the VA examiners found no additional limitation of motion following repetitive use on examinations in August 2008, December 2009, and June 2010, the examiners observed that the Veteran exhibited pain in all of the planes of motion and on straight leg raisings as well as tenderness to palpation in the right and left paralumbar regions.  These findings are largely consistent with the statement from R.B. who stated that the Veteran had constant pain that prevented him from performing work related tasks; and with the statements from the Veteran that described his accounts of increased pain on prolonged standing, sitting, bending and coughing, and his difficulty in bathing, toileting, sleeping, dressing and showing due the pain and episodic flare-ups of muscle spasm that he experiences on use of his back.  Based on a review of the entire record and given the Veteran's competent reports of chronic and increased pain and its impact on his daily activities, the Board finds that after consideration of the overall functional impact and limitations, the Veteran's lumbosacral strain would more nearly approximate the criteria for a 40 percent rating based on all reasonable doubt resolved in the Veteran's favor.  See also 38 C.F.R. §§ 3.102, 4.2, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine; DeLuca and Mitchell, both supra.  Since the Veteran demonstrates forward flexion of the lumbar spine, albeit with additional functional impairment that approximates to motion limited to 30 degrees or less, the record evidence shows no finding of ankylosis of the thoracolumbar spine.  Hence, a rating higher than 40 percent for the Veteran's lumbosacral spine is not warranted.

The Board has considered whether it may be appropriate to rate the Veteran's lumbosacral strain under other diagnostic codes, but finds that no higher ratings are warranted.

A rating is not warranted based on incapacitating episodes.  See 38 C.F.R. § 4,71a, Diagnostic Code 5243 (2016).  In this regard, the Board observes that such symptoms for consideration under that diagnostic code would be the presence of incapacitating episodes, as defined by regulation, having a total duration of at least six weeks during the past 12 months.  Here, there is no indication in either the medical evidence of record or any notations of any such incapacitating episodes in the VA examinations by either the Veteran or the examiners.

For the foregoing reasons, and in resolving all reasonable doubt in the Veteran's favor, the Board determines that for the entire of period of the appeal, a 40 percent rating, but not higher, is most appropriate for the Veteran's lumbosacral strain.



ORDER

Entitlement to a rating of 40 percent, but not higher, for lumbosacral strain is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


